United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charleston, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-217
Issued: December 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant, through counsel, filed a timely appeal from a
September 27, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a recurrence of total disability commencing
October 13, 2012 causally related to his accepted emotional conditions.
On appeal, appellant’s attorney argues that the September 27, 2013 OWCP decision is
contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 26, 2007 appellant, then a 53-year-old distribution clerk, filed an
occupational disease claim alleging an emotional condition due to factors of his employment.
OWCP accepted the claim for aggravation of anxiety and depression secondary to employment
factors. Since March 2, 2009 appellant worked four hours per day in accordance with his
medical restrictions. OWCP paid wage-loss benefits for four hours per day. Appellant
previously sustained a nonwork-related stroke in 2000.
Appellant suffered a nonwork-related cardiovascular accident (CVA) on June 13, 2012.
He stopped all work on October 9, 2012. OWCP continued to compensate appellant for four
hours of wage loss. Appellant filed wage-loss claims for total disability commencing
October 13, 2012.
He also filed a recurrence claim for total disability commencing
October 13, 2012.
In a November 19, 2012 letter, OWCP advised appellant that the medical evidence did
not support that his work stoppage was related to his accepted conditions. It requested that he
provide additional medical evidence within 30 days to support that his disability on or after
October 13, 2012 was a result of his accepted emotional conditions.
In a July 16, 2012 chart note, Dr. Khalid Razzaq, a Board-certified psychiatrist,
documented complaints in the right hemisphere and left face since June 13, 2012. Appellant was
scheduled for an electrocardiogram (EEG) due to shortness of breath symptoms. He noted that
he did not feel ready to return to work, and he would let Dr. Razzaq know if he was ready in
approximately two weeks. A copy of a July 27, 2012 echocardiogram and June 13, 2012
computerized tomography (CT) scan of the brain were provided. On August 3, 2012 Dr. Razzaq
advised appellant to stop work until August 12, 2012 due to the June 13, 2012 stroke. He stated
that appellant could resume work without restrictions on August 13, 2012. In an October 9, 2012
chart note, Dr. Razzaq documented complaints of hemiparalysis since the June stroke. He noted
that appellant had applied for disability, and displayed a mild facial weakness, but no significant
left arm or leg weakness. Appellant was to return in six months.
In a September 11, 2012 attending physician’s report (Form CA-20), Dr. Philip
Robertson, a Board-certified psychiatrist, provided a history of recent CVA (stroke) on August 1,
2012; a stroke in 2000; migraine headaches, and chronic psychiatric impairment. He presented
findings of depression/anxiety with intolerance to work, generalized anxiety recurrent; and major
depression in moderate severity. Dr. Robertson noted that appellant was tripping on his left foot
and could not hold things with his left hand. He stated that appellant suffered cognitive and
memory problems. Dr. Robertson opined that appellant was not totally disabled.
In an October 31, 2012 attending physician’s report (Form CA-20), Steve Ferris, Ph.D., a
clinical psychologist, noted that appellant attempted light-duty work since December 2007 and
October 2012 and that his symptoms of anxiety and depression were exacerbated after his second
CVA in July 2012. On December 3, 2012 he reported that appellant was more anxious, nervous,
irritable, labile, and had cognitive and physical impairments. Dr. Ferris diagnosed major
depressive disorder, general anxiety disorder, exacerbated by stroke. He stated that appellant
was unable to do active work since conditions were exacerbated by CVA in July 2012.

2

By decision dated March 7, 2013, OWCP denied appellant’s recurrence claim. It found
that the medical evidence of record identified his July 2012 stroke as responsible for his work
stoppage.
On March 18, 2013 appellant, through his attorney, requested a telephonic hearing before
an OWCP representative, which was held July 18, 2013. Appellant testified that he returned to
full-duty work after his stroke in 2000. He denied any residuals from the second stroke he
suffered in June 2012. Appellant testified that he started crying at work, feeling pressure to
complete his tasks and feeling nervous. He testified that his frustration regarding his
performance was his own and denied any harassment by the employing establishment regarding
his job performance or work. Appellant submitted a March 13, 2013 narrative statement and a
June 12, 2013 Form CA-20 from Carol Felts, a nurse practitioner.
In an August 13, 2013 letter, Dr. Robertson noted that Dr. Ferris had documented
appellant’s work-related problems and acknowledged that he had been performing part-time
work prior to the recent stroke. He noted that the second CVA on August 1, 2012 further
exacerbated appellant’s psychiatric impairment and caused neurologic residuals, including
decreased grip strength in the left hand and left foot weakness. Dr. Robertson stated that the
stroke exacerbated appellant’s preexisting work-related psychiatric impairments including
anxiety, agitation, irritability, emotional lability, impaired concentration and a worsening of his
cognitive and memory impairments to the point that appellant felt that he could no longer
perform his job. Appellant last worked on November 1, 2012. Dr. Robertson opined that
appellant’s chronic work-related impairments were exacerbated by the CVA in 2012 so that he
was no longer to continue occupational light duty.
By decision dated September 27, 2013, an OWCP hearing representative affirmed the
March 7, 2013 decision. He found that appellant’s work stoppage as of October 13, 2012 was
not due to residuals of his accepted emotional conditions.
LEGAL PRECEDENT
Under FECA the term disability is defined as incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.2 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.3
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous

2

See Prince E. Wallace, 52 ECAB 357, 358 (2001).

3

Cheryl L. Decavitch, 50 ECAB 397, 401 n.5 (1999); Maxine J. Sanders, 46 ECAB 835, 840 (1995).

3

compensable injury or illness and without an intervening injury or new exposure in the work
environment.4
OWCP’s procedures state that a recurrence of disability includes a work stoppage caused
by a spontaneous material change in the medical condition demonstrated by objective findings.
That change must result from a previous injury or occupational illness rather than an intervening
injury or new exposure to factors causing the original illness. It does not include a condition that
results from a new injury, even if it involves the same part of the body previously injured.5
An employee who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which he or she claims compensation is causally related
to the accepted injury. This burden of proof requires that a claimant furnish medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that, for each period of disability claimed, the disabling condition is causally related to
the employment injury and supports that conclusion with medical reasoning.6 Where no such
rationale is present, the medical evidence is of diminished probative value.7
ANALYSIS
In the September 27, 2013 decision, OWCP’s hearing representative found that appellant
failed to establish that his disability commencing October 13, 2012 was related to his accepted
emotional conditions. Appellant contended that his accepted emotional conditions worsened
such that he was unable to perform his work duties. The Board finds that the medical evidence
of record, however, fails to establish that he sustained a recurrence of total disability due to his
accepted emotional conditions.
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition resulting from a previous injury or
illness without a new or intervening injury.8 Appellant did not submit sufficient medical
evidence to establish that he became totally disabled as of October 9, 2012 due to his accepted
conditions. Rather, the record reflects that he sustained an intervening injury: a series of CVA
commencing on June 13, 2012 with neurologic and cognitive residuals.
The record reflects that appellant was working four hours a day prior to the CVA on
June 13, 2012. In an August 3, 2012 note, Dr. Razzaq advised that appellant was totally disabled
due to the June 13, 2012 stroke until August 12, 2012. While he released appellant to
4

20 C.F.R. § 10.5(x); see S.F., 59 ECAB 525, 531 (2008). See 20 C.F.R. § 10.5(y) (defines recurrence of a
medical condition as a documented need for medical treatment after release from treatment for the accepted
condition).
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(5) (October 2009).

6

Ronald A. Eldridge, 53 ECAB 218, 221 (2001).

7

Mary A. Ceglia, Docket No. 04-113 (issued July 22, 2004).

8

Id.

4

unrestricted work beginning August 13, 2012, Dr. Razzaq continued to report that appellant had
documented complaints of hemiparalysis, a mild facial weakness, but no significant left arm or
leg weakness. He offered no opinion on whether appellant was disabled on or after
October 13, 2012.
In reports dated October 31 and December 3, 2012, Dr. Ferris opined that appellant was
unable to do light-duty work as his symptoms of anxiety and depression were exacerbated by the
July 2012 stroke. These reports do not support a recurrence of disability due to a spontaneous
recurrence of the accepted emotional conditions, but rather identify the intervening
nonemployment event, the July 2012 stroke as the cause of his current conditions and total
disability.
In a September 11, 2012 report, Dr. Robertson noted appellant’s recent CVA and
reported he was able to work despite the fact he was tripping on his left foot; he could not hold
things with his left hand and that he suffered cognitive and memory problems. In an August 13,
2013 letter, he reported that appellant last worked on November 1, 2012. Dr. Robertson opined
that the 2012 CVA had exacerbated appellant’s chronic work-related impairments and caused
neurologic sequela, including decreased grip strength in the left hand and left foot weakness, so
that he was no longer able to continue light-duty work. This report does not support a recurrence
of disability due to the accepted emotional conditions, but rather to the intervening stroke.
Appellant submitted a June 12, 2013 Form CA-20 from Carol Felts, a nurse. A nurse
practitioner is not a physician as defined under FECA. Ms. Felts’ reports do not constitute
probative medical evidence.9 No reports from Ms. Felts were countersigned by a physician.
Therefore, her reports do not constitute probative medical evidence.
The medical evidence of record does not support a finding of a spontaneous recurrence of
disability. There is no evidence that appellant’s inability to work since October 13, 2012 is
predicated upon residuals of his accepted emotional conditions. In this case, the medical reports
referred to the July 2012 stroke as being responsible for the work stoppage. Appellant has failed
to submit sufficient rationalized medical opinion evidence to establish that he was unable to
work due to his accepted emotional conditions worsening without an intervening cause. Thus, he
is not entitled to wage-loss compensation for the period commencing October 13, 2012.
On appeal appellant’s counsel argues that OWCP’s decision is contrary to fact and law.
As noted, the medical evidence of record reflects that appellant’s accepted conditions were
aggravated by an intervening cause, the July 2012 stroke.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability from October 9, 2012.

9

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding physicians assistants);
Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000) (regarding physical therapists).

5

ORDER
IT IS HEREBY ORDERED THAT the September 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.10
Issued: December 12, 2014
Washington, DC

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Richard J. Daschbach, Chief Judge, who participated in the preparation of the opinion, was no longer a member
of the Board after May 16, 2014.

6

